Mathews, J.

delivered the opinion of the court. It being questioned whether, according *686to the petition, the present action be a petitory or a possessory one, it is agreed, by the counsel of the parties in this court, that it is to be considered as possessory, and that the right of possession alone is to be decided in it. Viewed in this light, the part of the judgment, in the district court, which decides on the titles of the suitors, is erroneous; but it is correct, so far as it decrees the right of possession to be in the defendant and appellee: he having been in peaceable possession of the land, more than one year, before the suit was commenced, as appears from the facts in the case.

West. District.

Sept. 1818.
I. Baldwin for the plaintiff, Wilson for the defendant.
It is, therefore, ordered, adjudged and decreed, that the defendant and appellee be quieted and maintained in his possession of the premises, without prejudice to either party, in any petitory action that may hereafter be brought by any of them, founded on their respective titles. The costs to be paid by the appellant.